After a careful inspection of the record in this case and due consideration of the able briefs and arguments which have been submitted in behalf of the respective parties, the Court is of the opinion that there is no error in the record and that the judgment of the court below should be and is hereby affirmed.
Affirmed.
TERRELL, C. J., BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice WHITFIELD not participating as authorized by Section 4087, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.